 Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 1 of 39 PageID# 102



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION

 BRIGHTON TRUSTEES, LLC,
 AS TRUSTEE, et al.,
      Plaintiffs,
                                                       Civil No. 3:20cv240 (DJN)
        v.

 GENWORTH LIFE AND ANNUITY
 INSURANCE COMPANY,
      Defendant.

                               CONSOLIDATED COMPLAINT

       Plaintiffs Brighton Trustees, LLC, on behalf of and as trustee for Diamond LS Trust; Bank

of Utah, solely as securities intermediary for Diamond LS Trust; and Ronald L. Daubenmier

(together, “Plaintiffs”), individually and on behalf of all others similarly situated, for their

Consolidated Complaint against defendant Genworth Life and Annuity Insurance Company

(“GLAIC”), state as follows:

                                 NATURE OF THE ACTION

       1.      This is a class action brought on behalf of Plaintiffs and similarly situated owners

of GLAIC life insurance policies. Plaintiffs seek to represent a class of GLAIC policyholders who

have been or will soon be subjected to a massive, unlawful and excessive cost of insurance (“COI”)

increase by GLAIC in violation of their insurance policies.

       2.      The policies at issue in this case are GE Gold, First Choice Gold, GE Gold II, First

Choice Gold II and all other universal life insurance policies (or “UL policies”) issued, insured or

assumed by GLAIC that were or will be subjected to an increase in COI rates that was announced

privately to brokers in or around September 2019 (the “Subject Policies”).




                                                 1
 Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 2 of 39 PageID# 103



       3.      The principal benefit of universal life policies generally, and the Subject Policies

specifically, is that, unlike other kinds of whole life insurance that require fixed monthly premium

payments, the premiums required for universal life policies are flexible and need only be sufficient

to cover the COI charges and certain other specified expenses. The COI charge is typically the

highest charge that a policyholder pays, and the GLAIC policies explain how the COI charge is

calculated using “monthly risk” rates (these rates are often referred to as “COI rates,” and the terms

“COI rates” and “Monthly Risk Rates” are used interchangeably herein). Because the COI charges

are the main driver of how much money needs to be paid into these policies, the provision in the

policy explaining how and when the Monthly Risk Rates can be adjusted is one of the most

important terms of the contract. Here, the policies state that there are three main contractual

requirements for adjusting Monthly Risk Rates:

       The Company will base any change on its expectations as to future investment
       earnings, mortality, persistency, expenses and taxes. The Company will not make
       any change in order to recoup prior losses. Any change in the monthly risk rates
       will apply to all insureds with the same combination of the following: attained
       age; number of years of insurance in force; net amount of risk; and premium
       class.

       4.      In September 2019, after Plaintiffs’ policies had been in force for decades, GLAIC,

together with Genworth Life Insurance Company (“GLIC,” and together with GLAIC and

Genworth Financial, Inc., “Genworth”) announced a gigantic COI rate hike effective December 1,

2019. Genworth told policyholders that following the increase, Monthly Risk Rates would be

between 40 percent and 140 percent higher than the pre-existing Monthly Risk Rate scale. This

resulted in a massive increase in premiums required to maintain these policies in force.

       5.      In a Bulletin sent for “producer/agent use only,” which Genworth asked “NOT TO

BE REPRODUCED OR SHOWN TO THE PUBLIC,” Genworth stated that “almost all

policyholders will experience an increase in cost of insurance charges as a result of this adjustment


                                                  2
    Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 3 of 39 PageID# 104



in at least one upcoming policy year.” In that bulletin, Genworth gave the following cryptic

explanation for the increase:1




         6.       Genworth further explained that it would not inform policyholders about the

increase until “90 days in advance of the anniversary on which the adjustment will take effect.”

Genworth further explained that it “cannot provide policyholders with an illustration using the

current cost of insurance rates,” even though the policies promise that Genworth will provide those

illustrations to policyholders upon request.

         7.       Other than this explanation, Genworth did not provide any explanation for the

increase. The policies were issued a long time ago, many almost twenty years ago. As a

consequence, a significant portion of the policyholders are now elderly; many of them are 75 years

old or older. These policyholders bought and maintained the policies so that they and their families

would be protected by life insurance coverage as they entered their senior years. To that end, the

policyholders were promised the protection of the contractual guarantees that their policies would

be credited with interest not less than four percent and that Genworth would not raise the Monthly




1
  The Bulletin states that “Genworth companies include:” “Genworth Life and Annuity Insurance Company,”
“Genworth Life Insurance Company,” and “Genworth Life Insurance Company of New York.” The Bulletin
announces a COI Increase only for policies issued by the former two companies (but not Genworth Life Insurance
Company of New York (“GLICNY”)), and explains that “only Genworth Life Insurance Company of New York is
admitted in and conducts business in New York.” The Bulletin refers to “Genworth’s change in monthly risk rate,”
and to “its expectations as to future investment earnings, mortality, persistency, expenses, and taxes,” and treats those
as the same for all Genworth entities.

                                                           3
 Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 4 of 39 PageID# 105



Risk Rates to increase its own profits at their expense. The COI increase violates the policies in

numerous respects.

       8.      First, COI rates are designed to compensate the insurer for the mortality risk of the

insureds, which is why Genworth calls them “monthly risk rates,” and the main driver of COI rates

are the insurer’s mortality expectations. To justify such a massive rate hike, GLAIC must have

experienced a recent, massive deterioration in its mortality expectations. But both industry

experience and GLAIC’s own statements belie any such claim: mortality experience has materially

improved industry-wide since the Subject Policies were issued, and GLAIC itself has repeatedly

acknowledged in recent years that its mortality expectations have continued to improve. Because

GLAIC only pays death benefits on a UL policy at the time of death, and deducts COI (and other)

charges from the policy account until that time, mortality improvements lead to higher profits for

Genworth on UL policies, which should have led to a decrease in the Monthly Risk Rates, not an

increase in those rates. There is no ground for the massive rate hikes imposed by Genworth in light

of improving mortality.

       9.      It is now well-documented that nationwide mortality expectations have improved

significantly over the past several decades. The Society of Actuaries (“SOA”) and the American

Academy of Actuaries (the “Academy”) periodically publish mortality tables based on information

collected from America’s largest insurers. Those tables show that mortality expectations have

improved at a rate of roughly 1 percent per year over the past three decades.

       10.     And when answering an interrogatory last year by insurance state regulators in its

annual filings with the National Association of Insurance Commissioners (“NAIC”) if there are

“anticipated experience factors underlying any non-guaranteed elements different from current

experience,” GLAIC stated that the difference between anticipated experience in 2018 from



                                                 4
 Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 5 of 39 PageID# 106



current experience that same year “is the expectation of the continuation of recent trends such

as mortality improvement . . .” This opinion was signed on February 5, 2019 by GLAIC’s Vice

President, Lance Berthiaume, FSA, MAAAA.

       11.     GLAIC made similar representations in its regulatory filings for every year between

2009 and 2017, in each case referencing a continuation of “recent trends” of “mortality

improvement,” which it anticipated would continue. This means that for at least the past ten years

GLAIC expected—and continues to expect—mortality rates to improve and insureds to live longer

than GLAIC previously anticipated. For a universal life policy, where GLAIC collects premiums

as long as the policyholder is alive and pays death benefits only when the policyholder dies,

GLAIC’s cost of providing insurance has continued to decrease as mortality expectations continue

to improve.

       12.     Indeed, Genworth Financial, Inc. (“Genworth Financial”), and its subsidiaries, have

repeatedly relied on its improved mortality expectations in the last seven years to justify premium

increases valued at $11.5 billion for a different type of Genworth insurance product, called long

term care insurance (“LTC”). In an October 2019 earnings call, Genworth touted its success in

achieving an astounding “$11.5 billion of approved LTC premium rate increases” since 2012,

measured on a net present value basis. Contrary to universal life policies where improved mortality

expectations lead to greater profits for Genworth, Genworth loses money on its LTC policies when

its mortality expectations improve because the longer people live, the more long-term care costs

Genworth must pay to policyholders. Genworth Financial—which reports in consolidated filings

on behalf of itself and its subsidiaries, including GLAIC and GLIC—has explained in its Annual

Reports that improved mortality expectations hurt its LTC business but help its life insurance

business, saying: if “mortality rates are lower[] than our pricing assumptions, we could be required



                                                 5
 Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 6 of 39 PageID# 107



to make greater payments under long-term care insurance policies and annuity contracts than we

had projected. Conversely, if mortality rates are higher than our pricing assumptions, we could be

required to make greater payments under our life … insurance policies.” From 2012 through 2019,

GLIC repeatedly cited this mortality improvement as a “main driver” of the LTC premiums

increases:




       13.     Genworth cannot have it both ways: claiming that its mortality expectations have

improved to justify LTC premium increases but ignoring that same fact in imposing increasing

COI charges. Genworth’s massive COI rate hike cannot be warranted due to its changed mortality

expectations in light of this mortality improvement.

       14.     Second, none of the other factors that Genworth claims to have based the increase

on—investment earnings, persistency, expenses and taxes—have changed materially for the

worse, or could justify such a massive COI rate hike, especially in light of the improved mortality.

For example, Genworth recently touted that the 2017 tax cuts led to “$154 million of tax benefits

associated with revaluing our deferred tax assets and liabilities to the new rate on the date of

enactment.” But Genworth ignored these tax benefits when it increased COI rates. Similarly,

Genworth has not had any change in investment earnings, expenses or persistency that could lead

to this massive increase—nor has it identified any in its statements to policyholders or elsewhere.

       15.     Moreover, GLAIC regularly sends policyholders a report on the “illustrative future

death benefits and policy values,” and the policies hit by the COI increase promise that


                                                 6
 Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 7 of 39 PageID# 108



policyholders will receive “a new projection of values” if they “ask” for it. Up until March 31,

2018, GLAIC continued to send illustrations to policyholders in which GLAIC “projected” that

the old, cheaper COI rates would continue for the life of the policy. And then, Genworth suddenly

raised rates in 2019. But nothing has changed in that short period of time since March 31, 2018 to

justify this massive COI increase. As discussed, mortality expectations—by far the biggest driver

of COI rates—have been improving industry-wide at a rate of approximately 1 percent per year.

And lapse rates are relatively stable industry-wide, especially for policies, like all Subject Policies,

that (on information and belief) have been in force for at least six years.

        16.     Third, Genworth’s massive COI increase recoups past losses, in breach of the

contractual provision stating that GLAIC “will not make any change” in Monthly Risk Rates “in

order to recoup past losses.” The purpose of this provision is two-fold. First, insurance is intended

to cover policyholders for unforeseen future events, with the insurance company taking the risk of

the unknown (whereas events in the past are known), and second—like the regulatory statement

and the illustration provision discussed above—is to prevent the insurer from engaging in a bait-

and-switch tactic, where it projects cheaper COI rates in the future, collects premiums, and then,

with customers locked in, turns around many years later and reveals more expensive COI rates due

to changes in expectations that happened long ago or for mortality expectations that were known

at the time of the sale. But Genworth’s mortality expectations (including GLAIC’s) have continued

to improve, and any mismatch between its pricing assumptions and its current assumptions would

have been known and recognized by Genworth many years ago. Similarly, the other actuarial

factors upon which Genworth claims to have based the increase have either improved or remained

stagnant in recent years. As a result, to the extent the COI increase offsets alleged losses, those

losses were recognized many years ago, and the COI increase was designed to recoup losses.



                                                   7
 Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 8 of 39 PageID# 109



Further, the rate increase was designed to boost profits and to shore up Genworth’s failing LTC

care business, which has sustained severe losses in the past decade. Shortly after the COI increase

was announced, Genworth Financial’s CFO stated on an earnings call that the “rate actions” and

“prudent management of in-force blocks” were needed to allow Genworth to satisfy policyholder

obligations, in light of the past financial troubles of the LTC business.

       17.     Fourth, Genworth has not applied the change in Monthly Risk Rates to “all

insureds with the same combination of the following: attained age; number of years of insurance

in force; net amount of risk; and premium class,” in breach of the contract. For example, on

information and belief, the Genworth entities have not imposed any Monthly Risk Rate increase

on any New York policies, but have imposed the rate hike on non-New York policies with the

same attained age, number of years of insurance in force, net amount of risk, and premium class.

The Bulletin announcing the COI increase, for example, says: “States – All except New York.”

That is a plain breach of the policies’ terms.

       18.     In addition, Genworth did not implement the COI increase on other universal life

products that it issued during the same time period. This is because the true reason for the increase

is not any recent change in mortality or lapse experience, as Genworth claims, but rather because

Genworth now wants to increase its profits and to boost its LTC business, to induce lapses, and to

recoup past losses.

       19.     Making matters worse, in violation of the policy provision that promises

illustrations if policyholders “ask” for them, GLAIC refused to provide illustrations for Subject

Policies beginning in March 2018, and still refuses to do so. That hinders policyowners from

making investment decisions or estate planning decisions at a time when that is needed most.




                                                  8
 Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 9 of 39 PageID# 110



       20.     The COI rate hike and Genworth’s actions preceding it therefore breached the

GLAIC policies in at least four respects:

                   (a) not determining COI rates based on the factors enumerated in the contract;

                   (b) imposing a massive increase in COI rates to recoup past losses;

                   (c) imposing non-uniform rate hikes on insureds; and

                   (d) refusing to provide an illustration upon request.

                                         THE PARTIES

       21.     Plaintiff Brighton Trustees, LLC, which brings this action on behalf of and as

trustee for Diamond LS Trust, is a Delaware limited liability company with its principal place of

business in New York. The sole members of Brighton Trustees, LLC are individuals who are

United States citizens domiciled in New York and Canada. Diamond LS Trust is a New York

common law trust. Diamond LS Trust is the beneficial owner and entitlement holder of a universal

life insurance policy subjected to Genworth’s unlawful COI increase. That policy was issued by

First Colony Life Insurance Company (“First Colony”), which merged into GLAIC in 2007.

GLAIC assumed all First Colony’s rights and responsibilities under the policy. The policy is a

“First Choice Gold” policy; the policy number is 2957767; the policy date is October 22, 1999;

the face amount is $2,000,000; the class is Preferred; the issue age is 59; the sex is Male; and the

form is ULFCL99. Bank of Utah holds the policy as securities intermediary for Diamond LS Trust.

       22.     Plaintiff Bank of Utah, solely as securities intermediary for Diamond LS Trust, is

a Utah corporation with its principal place of business in Utah. Bank of Utah is securities

intermediary to Diamond LS Trust. Bank of Utah maintains securities accounts for Diamond LS

Trust as securities intermediary pursuant to written agreements—specifically, a September 30,

2016 Custodial and Trust Account Control Agreement between Bank of Utah and Brighton



                                                 9
Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 10 of 39 PageID# 111



Trustees, LLC, on behalf of and as trustee for Diamond LS Trust. Under the foregoing agreements,

each policy constitutes a “Subject Life Contingent Asset” that Bank of Utah, as securities

intermediary, has credited to the “Client Securities Account.” Diamond LS Trust is the “beneficial

owner” and “entitlement holder” under its respective agreements with Bank of Utah, and,

accordingly, is entitled to exercise the rights that comprise each financial asset in the Client

Securities Account. Bank of Utah, as securities intermediary for Diamond LS Trust, is identified

as the owner and beneficiary of the policy on Genworth’s records.

        23.     Plaintiff Ronald L. Daubenmier is an individual who is domiciled and a citizen of

the State of Iowa. Mr. Daubenmier owns a universal life insurance policy subjected to Genworth’s

unlawful COI increase. His policy was issued by First Colony. GLAIC assumed all First Colony’s

rights and responsibilities under the policy. Mr. Daubenmier’s policy is a “First Choice Gold”

policy; the policy number is 2962694; the policy date is June 22, 2002; the face amount is

$100,000; the class is Select; the issue age is 60; the sex is Male; and the form is ULFCL99.

        24.     Brighton Trustees, LLC, as trustee for Diamond LS Trust; Bank of Utah, as

securities intermediary for Diamond LS Trust; and Ronald L. Daubenmier, are together referred

to herein as “Plaintiffs.”

        25.     Defendant Genworth Life and Annuity Insurance Company (‘GLAIC”) is a

corporation organized and existing under the laws of Virginia, having its principal place of

business at 6620 West Broad Street, Richmond, Virginia. Among other products, GLAIC issues

universal life insurance policies in all states but New York. Genworth Life Insurance Company

(“GLIC”) is the corporate parent of GLAIC, owning 100 percent of its stock. GLIC and GLAIC

together own Genworth Life Insurance Company of New York (“GLICNY”), owning 65 percent




                                               10
Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 11 of 39 PageID# 112



and 34.5 percent of its stock, respectively. The ultimate corporate parent of GLAIC, GLIC and

GLICNY, is Genworth Financial, Inc.

                                 JURISDICTION AND VENUE

        26.    This Court has jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C. § 1332(d)

because this is a class action with diversity between at least one class member (including Plaintiffs)

and one defendant and the aggregate amount of damages exceeds $5,000,000, and unnamed class

members are citizens of states across the United States. This action therefore falls within the

original jurisdiction of the federal courts pursuant to the Class Action Fairness Act, 28 U.S.C

§ 1332(d).

        27.    This Court has personal jurisdiction over GLAIC, which has its principal place of

business in Virginia.

        28.    Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)–(c)

because Defendant resides here and the events giving rise to Plaintiffs’ causes of action occurred

in this District, including GLAIC’s COI rate overcharge.

                                  FACTUAL BACKGROUND

        A.     Cost of Insurance and Monthly Risk Rates

        29.    The policies at issue are flexible-premium, universal life policies issued by GLAIC

(including its predecessors). They were all issued on standardized policy forms and insureds are

not permitted to negotiate different terms. The class on whose behalf this action is being brought

consists of all owners of GE Gold, First Choice Gold, GE Gold II, First Choice Gold II, and all

other universal life insurance policies issued, insured or assumed by GLAIC that have been, or

will be, subjected to the COI rate increase that Genworth began announcing in or about September

2019.



                                                 11
Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 12 of 39 PageID# 113



       30.     The Subject Policies are all flexible-premium, universal life policies, and there are

no fixed or minimum premium payments required by the policies. The principal benefit of UL

policies is that they permit policyholders to pay the minimum amount of premiums necessary to

keep the policies in force. Unlike other kinds of whole life insurance that require fixed monthly

premium payments, the premiums required for UL policies need only be sufficient to cover the

COI charges and certain other specified expenses. The COI charge is typically the highest expense

that a policyholder pays. The COI charge is deducted from the policy account (i.e., the savings

component) of the policy on a monthly basis, so the policyholder pays the COI charge entirely to

Genworth. Any premiums paid in excess of COI charges and expense components are applied to

the policy account, sometimes known as “account value” or “cash value.” These excess premiums

earn interest at a declared interest rate not less than the guaranteed minimum interest specified in

the policy. For the Subject Policies, Genworth agreed that it would credit interest on the account

value at a guaranteed minimum rate of 4 percent.

       31.     The structure of UL policies is beneficial because it allows policyholders to

minimize their capital investment and generate greater rates of return through other investments.

Depending on the interest rate environment and the credited rate, other policyholders may choose

to heavily fund their policies and use the interest to pay COI charges and grow the account value.

       32.     The size of the COI charge is highly significant to Plaintiffs and all UL

policyholders for at least two important reasons. First, it dictates the minimum amount of money

they must pay to keep a policy in force. Second, high COI rates can quickly diminish a policy’s

account value and reduce the amount of money on which the policyholder can earn interest. Absent

a secondary guarantee, if a policy account value diminishes such that COI charges can no longer




                                                12
    Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 13 of 39 PageID# 114



be deducted, and the appropriate time expires after Genworth provides an accurate and adequate

grace notice, then a policy will lapse unless additional premiums are paid in.

         33.      Each of the Subject Policies has similar language regarding how adjustments to

Monthly Risk Rates will be determined. Plaintiffs’ policies state as follows:2




         34.      On information and belief, all polices hit by the COI increase contain materially the

same terms as above. The policies at issue are all form policies, and insureds are not permitted to

negotiate different terms. They are all contracts of adhesion.

         35.      Universal life policies are designed to be permanent policies, which are held until

the death of the insured. As Genworth’s Annual Reports explain: “Our universal life insurance

products are designed to provide permanent protection for the life of the insured.”

         36.      The main driver of COI rates is the insurer’s cost of providing mortality coverage.

Genworth’s own SEC filings expressly refer to COI charges as “mortality charges” and state that

they are intended to compensate for mortality risk:

         We also collect cost of insurance charges on our variable life insurance products to
         compensate us for the mortality risk of the guaranteed death benefit, particularly in
         the early years of the policy when the death benefit is significantly higher than the
         value of the policyholder’s account.

Genworth 2007 10-K Annual Report at 11.

2
 Some Subject Policies have slightly different language, stating: “The rates for this plan are determined by the
Company based on its expectation of future: mortality; interest; expenses; and persistency. A change in rate will be
due to a change in the Company’s expectation in one or more of these factors. The Company’s past experience will
not be a factor in such change. Any change in rate will apply to all insureds with the same issue age; sex; number of
years of insurance in force; net amount at risk; and/or premium class.”

                                                         13
Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 14 of 39 PageID# 115




       B.      Genworth’s Announcement of Unlawful COI Rate Hike

       37.     In September 2019, Genworth sent a bulletin to its agents announcing the massive

increase in cost of insurance charges for “GE Gold and First Choice Gold (Gold) as well as GE

Gold II and First Choice Gold II (Gold II) Universal Life Insurance policies issued by Genworth

Life Insurance Company (GLIC) and Genworth Life and Annuity Insurance Company (GLAIC).”

The amount of the new COI charges and the actuarial justifications for it were not disclosed.

Genworth disclosed only that “almost all policyholders will experience an increase in cost of

insurance charges,” and that the increase is “based on” Genworth’s “expectations as to future

investment earnings, mortality, persistency, expenses, and taxes, as set forth in the policy.” The

bulletin explains that Genworth will not send notification of the increase until 90 days before it

goes into effect—which is on the first policy anniversary for each policy after December 1, 2019—

and that Genworth will not provide an illustration to policyholders depicting future policy values

using the new COI rates, despite the fact that the contracts require that.

       38.     The letters that Genworth sent to policyholders are even more cryptic. They say:




       39.     The letters further explain that this “adjustment to Monthly Risk Rates may

negatively impact the Policy Value because, in general, it effectively increases the Monthly

Deductions” that are taken out of the policy each month. The letters also warn that the rate hike

“may increase the risk of policy lapse,” and that a “failure to adjust premium payments to account

for reduced policy values resulting from the change to the Monthly Risk Rates may increase the

risk of policy lapse.” On information and belief, all policyholders subjected to the increase have

                                                 14
Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 15 of 39 PageID# 116



received or will receive the forgoing communications. The letters include a table reflecting “the

change in the Monthly Risk Rate” for the policy as a result of the increase, showing increases

between 40 percent and 140 percent depending on the year.

           40.   Like the bulletin, the letters also say that Genworth refuses to provide new

illustrations using the new Monthly Risk Rates, even though the Subject Policies require it to do

so upon request.




           41.   Genworth also warned that it may raise rates yet again if its expectations “change”:




           42.   Genworth did not explain why the increases vary so much from year to year—some

years 40 percent and others 140 percent—nor did it explain the rationale for the massive increase.

The limited disclosures that Genworth did make were false: as discussed below, the COI increase

was not “based upon” Genworth’s “expectations as to future investment earnings, mortality,

persistency, expenses, and taxes,” but rather Genworth recouped past losses and increased its

profits.


           C.    Genworth’s Unlawful Hike in Cost of Insurance Charges

                 i.     The COI Increase Was Not Based on Contractually Permissible
                        Factors


                                                  15
Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 16 of 39 PageID# 117



       43.     Plaintiffs’ policies state that Genworth “will base any change” in its Monthly Risk

Rates “on its expectations as to future investment earnings, mortality, persistency, expenses and

taxes.” Genworth does not contend that the increase is based on any other factors, telling

policyholders that the “Monthly Risk Rate adjustments are based upon our expectations as to future

investment earnings, mortality, persistency, expenses, and taxes.” But no change to any of these

enumerated factors independently, nor when considering all of the enumerated factors together,

could warrant the massive COI increase. Not only did GLAIC ignore positive changes in

enumerated factors (like the $154 million in tax benefits from the corporate tax reform), but recent

changes in mortality, persistency, investment earnings, and expenses could not possibly warrant

an increase, much less one of this massive size.

                       1. GLAIC’s Expectations of Future Mortality Experience Have

                          Improved

       44.     GLAIC’s expectations as to “mortality” could not have changed materially for the

worse in recent years to warrant an increase in COI rates, much less a massive one—to the

contrary, its mortality expectations have improved since the Subject Policies issued. Insurers like

GLAIC systematically quantify their “expectations of future mortality” on an annual or biennial

basis. They perform experience studies which examine their historical mortality experience and,

from that mortality experience, develop predictions of mortality they expect to see in the future.

These expectations are explicitly quantified in the form of mortality tables, which are charts

showing the expected rate of death at a certain age. Rate of death can be measured as a percentage

or in terms of the number of deaths per thousand. Separate tables are produced to reflect groups

with different mortality. Mortality tables will usually have separate tables for gender. Mortality

tables for use with individual life insurance policies additionally distinguish mortality rates for



                                                   16
Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 17 of 39 PageID# 118



tobacco-use status, underwriting status and duration since underwriting. Mortality tables are used

by actuaries to calculate insurance rates, and, if developed properly, are designed to reflect the

carrier’s expectations of future mortality. Genworth Financial’s Annual Reports confirm that

Genworth follows this practice, and that its mortality and other actuarial assumptions do not vary

between GLIC and GLAIC. Those reports discuss Genworth’s “annual review of assumptions,”

typically done in the fourth quarter, which includes a review of Genworth’s “persistency, long-

term interest rates, mortality” and other factors underlying its universal life policies. As described

in more detail below, the fact that Genworth conducts annual assumption reviews makes it

impossible that any recent changes purportedly necessitated a 140 percent increase.

       45.     Beginning at least as early as 1941, the National Association of Insurance

Commissioners (“NAIC”) has issued a series of Commissioners Standard Ordinary (“CSO”)

mortality tables. The Society of Actuaries (“SOA”) has established a committee to develop an

update of the Commissioners Standard Ordinary (“CSO”) tables, which are industry standard

mortality tables that are commonly used by insurers to calculate reserves and to set maximum

permitted cost of insurance rates in universal life policies. A report on the updated CSO tables by

the SOA was published in October 2015 and showed significant reductions in insurance company

reserves due to recent mortality improvements.

       46.     The 1980 table issued by the NAIC was called the 1980 Commissioners Standard

Ordinary Smoker or Nonsmoker Mortality Table (“1980 CSO Mortality Table”). That table was

the industry-standard table until 2001. In 2001, at the request of the NAIC, SOA and the American

Academy of Actuaries (“Academy”) produced a proposal for a new CSO Mortality Table. The

accompanying report from June 2001 explained that (a) the 1980 CSO Mortality Table was still




                                                 17
Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 18 of 39 PageID# 119



the industry-standard table and (b) expected mortality rates had improved significantly each year

since the 1980 table issued. The report stated:

       The current valuation standard, the 1980 CSO Table, is almost 20 years old and
       mortality improvements have been evident each year since it was adopted. . . .
       [C]urrent mortality levels . . . are considerably lower than the mortality levels
       underlying the 1980 CSO Table.

       47.      The report further explained that “[f]or most of the commonly insured ages (from

about age 25 to age 75), the proposed 2001 CSO Table mortality rates are in the range of 50% to

80% of the 1980 CSO Table.” This means the tables are showing a substantial improvement in

mortality in a 20-year time period. These mortality improvements represent a substantial benefit

that Genworth should have passed on to policyholders. The final proposed tables were adopted as

the 2001 Commissioners Standard Ordinary Mortality Table (“2001 CSO Mortality Table”). The

2001 CSO Mortality Table reflected vastly improved mortality experience as compared to the 1980

CSO Mortality Table.

       48.      The SOA established a committee to develop an update of the CSO tables. A report

on the updated CSO tables by the SOA was published in October 2015 and showed further

significant reductions in insurance company reserves compared to CSO 2001 due to mortality

improvements since 2001.

       49.       The 2001 CSO Mortality Table was generated from the 1990–1995 Basic Mortality

Tables published by the SOA. The SOA performs surveys of large life insurance companies for

the death rates actually observed in their policies and compares these to published mortality tables.

Periodically the SOA will publish an updated table to reflect the evolving industry experience.

Major mortality tables they have published over the last few decades include:

            1975–1980 Basic Select and Ultimate Mortality Table
            1985–1990 Basic Select and Ultimate Mortality Tables
            1990–1995 Basic Select and Ultimate Mortality Tables
            2001 Valuation Basic Mortality Table
                                                  18
Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 19 of 39 PageID# 120



            2008 Valuation Basic Table
            2015 Valuation Basic Table

       50.      The 1990–1995 Basic Table reflected the death rates observed by twenty-one large

life insurance companies with policy anniversaries between 1990 and 1995. The 2001, 2008 and

2015 Valuation Basic tables each show significant mortality improvements from the 1990–1995

Basic tables demonstrating that since the introduction of the 2001 CSO Mortality Table, mortality

experience has continued to improve substantially and consistently. The report accompanying the

2015 Valuation Basic Table states: “The current CSO table was created in 2001 based on

experience from 1990–1995 and thus, is at least 20 years old. Since that time, industry experience

studies performed by the Society of Actuaries Individual Life Experience Committee (“ILEC”)

have shown significant mortality improvement in the mortality rates experienced by the industry

from that underlying the 2001 CSO table development.” Other surveys have also noted mortality

improvements. In May 2013, the reinsurance company RGA published a report sponsored by the

SOA enumerating mortality rates and mortality improvements at older ages, which showed

material rates of mortality improvements. The report was based on a survey of insurance

companies—including Genworth. In March 2014 the actuarial firm Milliman published a report

sponsored by the SOA called “Select Period Mortality” showing select rates of mortality that are

strongly improved over 2001 VBT. Their report was based on a survey of insurance companies—

including Genworth.

       51.      This trend of improving mortality expectations has continued to the present day in

the industry. In 2017, the SOA published a study with recommendations for mortality

improvement assumptions for insurance reserving for AG-38 (Actuarial Guideline No. 38), which

covers reserving for certain universal life insurance policies. The SOA updates this study annually

and these studies show improving mortality across the board for the last five years, with no

                                                19
Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 20 of 39 PageID# 121



negative figures in any published table from 2013 and 2017. And in 2019, the SOA issued a report

finding that in 2018, the United States age-adjusted mortality rate realized its largest decrease since

2009, and the 2018 mortality rate is now the lowest mortality rate in U.S. history. These mortality

improvements represent a substantial benefit that Genworth should have passed on to

policyholders in the form of cheaper COI rates, but never did.

       52.     Industry insiders also report continuing and consistent mortality improvements. For

example, statistics published by The Human Mortality Database (HMD, organized by the

Department of Demography of the University of California, Berkeley), show increases in life

expectancy and lowering of mortality rates between 2010 and 2015 for older-aged individuals in

the United States. And a SOA report on historical population mortality rates shows continuing

mortality improvements every five years between 2000 and 2014.

       53.     GLAIC has repeatedly acknowledged that, consistent with industry experience, its

expectations of future mortality have improved. Each year, insurers are required to file annual

interrogatory statements with the NAIC. These sworn statements are certified and signed by an

actuary. The interrogatories include questions regarding COI rates and whether future expectations

have changed. For example, Question 4 asks: “Are the anticipated experience factors underlying

any nonguaranteed elements [e.g., COI rates] different from current experience?” In reporting for

each of 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 2018, GLAIC stated that it

expected a “continuation” of recent trends such as “mortality improvement.” GLAIC has therefore

acknowledged the trend of improved expectations of future mortality and admits that it expects

this trend to continue. Further, GLAIC has repeatedly admitted in these responses that this “would

affect the levels of premiums or cost of insurance rates changed.”




                                                  20
Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 21 of 39 PageID# 122



                       2.   Other Factors Do Not Warrant An Increase

       54.     Genworth also claims that the increase is based on changes in the other factors—

its expectations as to future investment earnings, persistency, expenses and taxes—but it has not

explained how. The massive increase could not be based on changes to any of these factors,

especially in light of improving mortality expectations, which outweigh any of these factors.

       55.     First, GLAIC’s expectations as to “future investment earnings” could not have

changed materially for the worse in recent years to warrant an increase in COI rates, much less a

massive one. In Genworth Financial’s financial statements, Genworth indicated that its “net

investment income” and “yield” on that income has grown in recent years, reporting: $3.138

billion with 4.5% yield (2015), $3.159 billion with 4.5% yield (2016), $3.200 billion with 4.6%

yield (2017), $3.262 billion with 4.6% yield (2018). Similarly, Genworth Financial reports a

“discount rate” that “represents our expected investment returns,” and its discount rate assumption

for its main long-term care block has generally increased in recent years: 5.24% (2015); 5.31%

(2016); 5.3% (2017); 5.3% (2018). GLAIC’s interrogatory statements have stated, since at least

2014, that “the interest rate environment has declined significantly since many of the in-force

products were priced,” but Monthly Risk Rates may only be changed to account for changes in

future experience factors, not to compensate the company for any investment losses in the past.

Further, the policies have a separate “credited interest rate,” which is adjustable to account for any

changes in the interest rate environment.

       56.     Second, GLAIC’s expectations as to future “persistency” could not have changed

for the worse in recent years to warrant an increase in COI rates, much less a massive one.

Plaintiffs’ policies issued in 1999 and 2002, and on information and belief, all Subject Policies

have been in force for more than six years. A 2012 SOA industry study—reporting on a survey of



                                                 21
Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 22 of 39 PageID# 123



the industry—indicated that between 2001 and 2009, the industry lapse rates for universal life

policies that have been in force more than six years are stable, varying less than approximately 2

percentage points over that span, and that the lapse rates become more stable the longer the policy

has been in force. This indicates that any volatility that Genworth may have seen in these policies

would have occurred in the early years, not now. And to the extent Genworth priced the policies

using unreasonable lapse-supported assumptions, it may not now pass the projected late duration

losses on to persisting policyowners through the COI Increase. Further, Genworth has stated in its

Annual Reports since at least 2009 that for its “universal life insurance policies, increased

persistency that is the result of the sale of policies by the insured to third parties that continue to

make premium payments on policies that would otherwise have lapsed, also known as life

settlements, could have an adverse impact on profitability because of the higher claims rate

associated with settled policies.” But Genworth is not permitted to raise rates because of

persistency it has experienced and known about since at least 2009, which would amount to

recouping past losses, but rather may only consider “future” persistency.

       57.     Third, GLAIC’s expectations as to future “expenses” could not have changed

materially for the worse in recent years to warrant an increase in COI rates, much less a massive

one. For example, Genworth Financial’s financial statements report on its “acquisition and

operating expenses, net of deferrals,” which it describes as the “costs and expenses related to the

acquisition and ongoing maintenance of insurance and investment contracts.” These too have

decreased in recent years: $1.273 billion (2016); $1.022 billion (2017); $.997 billion (2018).

Furthermore the large majority of expenses incurred by an insurance company for universal life

insurance policies occur at the time of sale the policy, with the commitment to pay origination

commissions to sales teams. Genworth cannot base its change on events that happened in the past



                                                  22
    Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 23 of 39 PageID# 124



(i.e., the sale of the policy) without violating the contract’s bar on recouping prior losses.

Additionally, the allocated expense of maintaining insurance contracts is nominal—typically $50

to $100 per policy per year—and does not materially change from year to year, let alone in a way

that could justify a 140 percent increase in COI rates. In fact, the Subject Policies already charge

a separate “monthly administrative fee” and “premium expense charge” designed to cover these

expenses.

         58.     Fourth, GLAIC’s expectations as to future “taxes” could not have changed

materially for the worse in recent years to warrant an increase in COI rates, much less a massive

one. To the contrary, Genworth’s expectations as to future taxes are now materially better, as a

result of the corporate tax reform, which should have resulted in lower COI rates, not an increase

in rates. After the Tax Cuts and Jobs Act (“TCJA”) corporate tax reform was announced, Genworth

Financial stated in public filings that this benefited Genworth Financial’s tax outlook going

forward, including a $154 million benefit in 2017:

         Prior to the recent TCJA, the top U.S. corporate federal income tax rate was 35%
         for corporations with taxable income greater than $10 million. The TCJA reduced
         the U.S. corporate federal income tax rate to 21% effective for taxable years
         beginning after December 31, 2017. Included in our 2017 benefit for income taxes
         is $154 million of tax benefits associated with revaluing our deferred tax assets
         and liabilities to the new rate on the date of enactment.3

Genworth’s COI increase makes no mention of the favorable corporate tax rate, which should have

lowered COI rates, not raised them.

                 ii.     The COI Increase Recouped Past Losses

         59.     The policies prevent GLAIC from making “any change” in Monthly Risk Rates “in

order to recoup past losses.” This provision forbids COI increases to make up for past losses, or


3
 In its Annual Statement for 2018, GLAIC states that it is “an affiliated member of a consolidated Life/Non-Life
U.S. Federal income tax return with its ultimate parent company, Genworth Financial, Inc. (“Genworth”), and will
be included” in the consolidated Federal income tax return for 2018 with, among other entities, GLIC and GLICNY.

                                                      23
Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 24 of 39 PageID# 125



from implementing a COI increase that would result in the carrier making more profit on the

policies than it previously expected using its prior expectations. One purpose of this provision—

like the interrogatories to regulators discussed above—is to prevent the insurer from engaging in

a bait-and-switch tactic, where it projects cheaper COI rates in the future, collects premiums, and

then turns around years later and reveals more expensive COI rates due to changes in expectations

that happened long ago or were present at the time of the sale.

       60.     The provision against recoupment of past losses is particularly important for

universal life insurance policies issued in the 1990s and early 2000s, when the market was

extremely competitive and abuses were rampant. At that time, insurance companies principally

relied upon sales illustrations to sell universal life insurance policies to consumers. In their quest

to illustrate the most competitive products (i.e., providing higher death benefits and policy values

for a lower cost), GLAIC and other insurance companies adopted overly aggressive and

unreasonable pricing assumptions.

       61.     If GLAIC’s story is to be believed, GLAIC designed its policies to generate high

profits in early policy durations, followed by losses in later generations. GLAIC achieved these

early profits, in part, by using “reverse select ultimate” mortality assumptions that allowed it to

reap high mortality profits in early durations, thereby front-loading those profits, followed by

mortality losses in later durations that were insufficient to cover the cost of anticipated death

claims. If GLAIC’s story is to be believed, GLAIC thus delayed its long-term obligations and

projected late-duration losses to far distant reporting periods and discounted those liabilities and

future losses using unrealistic assumptions.

       62.     GLAIC also avoided the impact of late-duration mortality losses through lapse-

supported pricing in the design of the policies. Rather than traditional conservatively priced



                                                 24
Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 25 of 39 PageID# 126



policies, where profitability improves if lapses are less than assumed, lapse-supported policies

become less profitable when fewer policies lapse (due to projected duration mortality losses). If

GLAIC’s story is to be believed, GLAIC knew when it designed the policies that the block of

business would be unprofitable if all or a substantial percentage of purchasers persisted until death

benefits were paid on their contracts. Thus, if GLAIC’s story is to be believed, for the cohort of

policies owned by Plaintiffs and putative class members, which have persisted for the last two

decades, the current in-force policies were priced to have losses in the late durations, with such

losses having minimal impact on the illustrated performance at the time of sale since the losses

were far in the future and substantially discounted to the time of pricing.

        63.     Furthermore, for competitive reasons, GLAIC priced the policies using very low

projected interest rate spreads. The interest rate spread is the difference between the rate earned by

GLAIC on the assets (primarily bonds) purchased with policy premiums and the non-guaranteed

interest rate credited to the policies, net of certain charges. The interest spread thus represents

GLAIC’s projected interest earnings on the policies. GLAIC’s decision to assume high initial

accumulation values and modest interest spreads contributed to the priced-for pattern of front-

loaded profits followed by late duration losses.

        64.     The Subject Policies thus were designed to allow GLAIC to realize high mortality

profits in the early years, immediately after the policies were priced and issued. But as the policies

progressed to the later durations, GLAIC faced constrained future profits and looming future losses

resulting from its policy design choices, if its story is to believed. When the date arrived to confront

its pricing decisions, GLAIC reacted by saddling policyholders with the massive COI increase at

issue in this litigation.




                                                   25
Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 26 of 39 PageID# 127



        65.    States developed regulations designed to curtail this type of life insurance industry

practice, and Genworth’s letter to policyholders even references these “illustration regulations.”

It states, “illustration regulations require that a product meet certain testing conditions before an

insurance company can provide policyholders with an illustration of that product based on current

rates.” More specifically, insurance regulations require that universal life illustrations be based on

reasonable and current assumptions underlying the current COI rates. At least as late as March

2018, GLAIC was certifying that its illustrations were supported by its then-current mortality,

persistency, expense, and investment earnings expectations.

        66.    For the reasons stated above, it is simply impossible that GLAIC’s cost expectations

suddenly deteriorated by 140 percent between March 2018 to September 2019. For such an

increase to be justified, GLAIC’s projected mortality rates would have had to double. In its

financial statements, Genworth claims to do an “annual review” of its actuarial assumptions,

including its mortality assumptions. A doubling of mortality rates could not have happened in one

year.

        67.    So, to the extent GLAIC’s mortality and other assumptions have not been as good

as it originally expected for these policies, those losses were recognized and accepted by GLAIC

long ago, thereby establishing a new baseline for any future increase. GLAIC cannot use a COI

increase now to make up for losses that it knew about, and accepted, long ago, which it certified

as being the “anticipated experience factors underlying [its] nonguaranteed elements,” and which

it continued to use in illustrations through at least March 2018. To do so would be to recoup past

losses, in violation of the express terms of the Subject Policies.

        68.    Projected losses in Genworth’s LTC business only compounded the need to impose

the COI rate hike. Genworth’s “U.S. Life Insurance division” houses both its LTC and universal



                                                 26
Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 27 of 39 PageID# 128



life business, which is held by GLIC, GLICNY and GLAIC. GLAIC focuses on universal life and

other non-LTC business. GLAIC is wholly owned by GLIC, and GLIC houses a large portion of

Genworth’s LTC business. Genworth recently tried to separate the LTC and universal life

businesses in a planned sale to a Chinese company, called Oceanwide, but insurance regulators

rejected the plan to decouple the LTC and universal life business. As a result, Genworth still uses

profits from GLAIC’s universal life business to shore up its failing LTC unit, and this COI increase

is part of that effort.

        69.      In August 2013, Genworth Financial’s President announced that Genworth was

“conducting an intense, very broad and deep review of all aspects of our long-term care insurance

business.” On an October 30, 2013 conference call, Genworth Holding, Inc.’s CEO, Thomas

McInerney, confirmed that the review was complete and the reserves were adequate: “And while

we have been saying for some time that we believe the reserves were adequate within margin.

We’re now saying, or I said today, that after this four-month extensive review, we’re more

confident than we’ve ever been that the reserves are adequate, within a comfortable margin.” He

explained, “we have been assessing our long-term care reserves under both GAAP and statutory

reporting, and determining whether to make any changes” and that review “consider[ed] all

important aspects” including “[t]he assumptions, best estimates and also a detailed review of our

statutory reserves.” On a December 2013 presentation after completing Genworth’s “very broad

and deep review” into all aspects of its LTC business, with an emphasis on reserves, Mr.

McInerney stated “we have adequate long-term care reserves, with a margin for future

deterioration, and our presentation today provides support for these conclusions.” This conclusion,

Genworth said, was derived from “very credible experience on 190,000 claims that we look at.”




                                                27
Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 28 of 39 PageID# 129



       70.     In November 2014, Genworth announced that its reserves were woefully

inadequate, and that it needed to increase reserves by $531 million and take an after-tax charge of

$345 million in the third quarter. That charge was tied to updated assumptions, including mortality

assumptions, for its LTC insurance division, which led to a $844 million loss in that quarter alone.

These mortality assumptions were improved from when Genworth last did a deep review in 2013.

Genworth’s shares plunged 38 percent, wiping more than $2.69 billion in the company’s market

capitalization. Genworth Financial announced that as a result of this restatement, Genworth

Financial would “forego dividend payments from the life division for the remainder of 2014 and

2015.” Prior to this, Genworth Financial’s insurance subsidiaries—principally GLIC and

GLAIC—had paid unearned dividends to the Genworth Financial holding company of at least

$545 million from 2010 through 2014. After the November 2014 announcement, the ratings

agencies significantly downgraded Genworth Financial’s ratings, with S&P announcing that it had

“lowered its long-term counterparty credit and senior unsecured debt ratings on Genworth” to junk

status. S&P also assigned Genworth Financial a “negative outlook,” which reflected “execution

risk in the turnaround of the U.S. life insurance division.” Genworth Financial then admitted that

that the rating changes “are expected to reduce sales in some of [Genworth’s] products,” and

“future borrowing costs are likely to increase.”

       71.     To combat these losses due to improved mortality among other factors, Genworth

launched a plan to dramatically increase LTC premiums. In its 2018 Annual Report, Genworth

went so far as to recognize that “the continued viability” of “GLIC” depends on “on our ability to

obtain significant price increases” through “increased premiums” or benefit reductions. As part of

this strategic plan to increase premiums, Genworth Financial reported in October 2019 that it “has

achieved approximately $11.5 billion of approved LTC premium rate increases” since 2012. In



                                                   28
Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 29 of 39 PageID# 130



2014, Genworth Financial’s CEO told investors that Genworth is “leading the charge on reshaping

this industry” as it pursues rate increases. Amid this turmoil, on March 7, 2016, Genworth

suspended sales of traditional life insurance and fixed annuity products—including all universal

life insurance.

       72.        Because of these losses and poor financial ratings, Genworth is also trying to sell

itself. On October 21, 2016, Genworth Financial, Inc. entered into an agreement and plan of merger

with various subsidiaries of China Oceanwide Holdings Group Co., Ltd., a limited liability

company incorporated in the People’s Republic of China. Pursuant to that agreement, China

Oceanwide agreed to acquire all the outstanding stock of Genworth Financial, Inc. for $2.7 billion.

       73.        As part of the transaction, China Oceanwide originally committed to contribute

$525 million to enable the purchase of GLAIC from GLIC for $700 million, which Genworth

refers to as “GLAIC unstacking.” GLIC has a large LTC unit as well as universal life unit, but

GLAIC does not have a large LTC unit. Genworth reported in its Annual Report that “separating

and isolating our long-term care insurance business” through the GLAIC unstacking “has been an

important strategic objective,” because Genworth Financial believed it would: “help to isolate the

downside risk from our long-term care insurance business that is putting downward pressure on

the ratings of Genworth Holdings and our other subsidiaries”; “allow any future dividends from

GLAIC to be paid directly to the holding company”; and “provide a clearer picture of the necessity

for the long-term care insurance rate actions that we are working towards today.”

       74.        But the Delaware regulator in 2018 approved the Oceanwide Transaction only on

condition that Genworth Financial not proceed with the planned GLAIC unstacking. Genworth

Financial previously reported that the Delaware regulator had hired an independent third-party

valuation specialist, which Genworth Financial believed placed a value higher than $700 million



                                                  29
    Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 30 of 39 PageID# 131



on GLAIC. On information and belief, this higher valuation is partly due to GLAIC understating

its future income because of actuarial assumptions that understate GLAIC’s future profits—the

same improper assumptions that Genworth is using to increase COI rates. As a result of this

regulatory condition that prevents the GLAIC unstacking, Genworth’s LTC insurance business

continues to create “downside risk” on GLAIC and to put “downside pressure” on their ratings. It

also means that GLAIC’s dividends continue to be paid to GLIC, which needs to use them to shore

up its LTC insurance business. As a result, GLAIC’s and GLIC’s businesses continue to have to

support the failing LTC business, and this COI increase is part of that effort.

         75.     Making matters worse, in August 2019, Oceanwide refused to put any more capital

into GLAIC or GLIC to help sustain the U.S. Life entities. In a press release, after the GLAIC

unstacking was disapproved, Genworth announced that it “intends to manage the U.S. life entities

on a standalone basis, with no plans to infuse capital in the future beyond the $175 million pledged

to Genworth Life Insurance Company (GLIC) in connection with the completion of the Oceanwide

transaction.” As a result, GLIC and GLAIC will continue to have to support the failing LTC

business.4

         76.     The situation with Genworth’s LTC business is still dire. In August 2019, ratings

agency Fitch Group issued a report again questioning the health of Genworth Financial, and its

LTC business, suggesting it has an inadequate amount of cash on hand to pay future insurance

claims associated with old age. Fitch made its assessment based largely on what it called

“aggressive” assumptions about the reserves needed to pay future benefits to LTC policyholders,


4
 GLICNY appears to be an exception to this rule. Ultimately, as a condition of approval of Genworth Financial’s
merger with Oceanwide, New York regulators required Genworth Financial to contribute $100 million in capital to
GLICNY, and on information and belief, Genworth Financial did, in fact, contribute this capital to GLICNY. Press
Release, Genworth Financial, Inc., Agreement in Principle Reached with New York Regulator Regarding Proposed
Oceanwide Acquisition of Genworth’s New York-Domiciled Insurance Company, available at
https://newsroom.genworth.com/2020-03-02-Agreement-in-Principle-Reached-with-New-York-Regulator-
Regarding-Proposed-Oceanwide-Acquisition-of-Genworths-New-York-Domiciled-Insurance-Company.

                                                       30
    Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 31 of 39 PageID# 132



including mortality assumptions.5 The mortality assumptions are aggressive in the sense that they

underestimate how long people will live. In the context of LTC insurance, the fact that mortality

rates are overstated would necessitate higher premiums. In the context of universal life insurance,

by contrast, the fact that mortality assumptions are overstated means that cost of insurance rates

should be reduced. Yet Genworth now seeks to increase those COI rates by up to 140 percent in

order to subsidize its LTC unit.

         77.    Meanwhile, in an October 2019 investor call—around the same time the COI

increase was implemented—Genworth’s CFO, Kelly L. Groh, repeated that it is now Genworth

Financial’s intention to manage “all of our U.S. life entities on a stand-alone basis with no other

future plans to infuse capital in these businesses.” To make up for the failing LTC business, he

said that “the U.S. life businesses,” including GLIC and GLAIC, will rely on “prudent

management of in-force blocks and the actuarially justified rate actions to satisfy policyholder

obligations.”

         78.    This COI increase is part of that plan (except it is not actuarially justified): a “rate

action” and “management of in-force blocks” done in order to make up for past losses in an

unrelated LTC business. That recoups past losses in breach of the terms of the Subject Policies and

is an increase in rates for reasons that are not based on “its expectations as to future investment

earnings, mortality, persistency, expenses and taxes.”




5
 Gia Curci, Genworth, GE and Unum Need to Shore Up Long-Term Care Business: Report, Investment Report,
Aug. 20, 2019, available at:
investmentnews.com/article/20190820/FREE/190829991/genworth-ge-and-unum-need-to-shore-up-long-term-care-
business-report.

                                                  31
Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 32 of 39 PageID# 133



               iii.   The COI Increase Was Not Applied Uniformly

       79.     The policies require that any “change in the monthly risk rates will apply to all

insureds with the same combination of the following: attained age; number of years of insurance

in force; net amount of risk; and premium class.” The Genworth entities breached this provision

by, on information and belief, not imposing the COI increase on New York policyholders with the

same combination of characteristics. Genworth issues New York policies out of Genworth Life

Insurance Company of New York (GLICNY). On information and belief, GLICNY issued policies

that are materially identical to the Subject Policies, and that were priced using the same

assumptions; further, GLICNY’s actuarial assumptions for universal life policies are the same as

GLIC’s and GLAIC’s. But while the GLIC and GLAIC entities have announced COI increases;

on information and belief, GLICNY has not.

       80.     Further, Genworth’s bulletin announcing the COI increase adds a limiting phrase

that is not in the contract when describing how the increase was implemented, saying that “this

adjustment is being made for all policies on the same policy form with the same combination of

the following characteristics: Attained Age, sex, length of time insurance has been in force, net

amount at risk; and premium class.” But the uniformity provision in the Subject Policies does not

contain a limitation only for policies issued “on the same policy form.” On information and belief,

that provision was breached because COI rates were not adjusted on policies issued on different

policy forms, even though they had the same combination of “attained age; number of years of

insurance in force; net amount of risk; and premium class.”




                                                32
Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 33 of 39 PageID# 134



                               CLASS ACTION ALLEGATIONS

       81.     This action is brought by Plaintiffs individually and on behalf of a class pursuant

to Rule 23(b)(3) of the Federal Rules of Civil Procedure. The class—referred to as the “COI

Increase Class”—consists of:

       All owners of universal life insurance policies issued, insured or assumed by
       Genworth Life and Annuity Insurance Company, or its predecessors or successors,
       subjected to the cost of insurance rate increase announced effective December 1,
       2019 (excluding defendant Genworth Life and Annuity Insurance Company, its
       officers and directors, members of their immediate families, and the heirs,
       successors or assigns of any of the foregoing).

       82.     This class consists of at least hundreds of consumers of life insurance and is thus

so numerous that joinder of all members is impracticable. The identities and addresses of class

members can be readily ascertained from business records maintained by GLAIC.

       83.     Plaintiffs’ claims are typical of the claims asserted by the COI Increase Class.

       84.     Plaintiffs will fairly and adequately protect the interests of the COI Increase Class

and do not have any interests antagonistic to those of the other members of this class. Plaintiffs

are willing and prepared to serve the Court in a representative capacity.

       85.     Plaintiffs have retained attorneys who are knowledgeable and experienced in life

insurance matters, COI increase matters, as well as class and complex litigation.

       86.     Plaintiffs request that the Court afford class members with notice and the right to

opt-out of any class certified in this action. The names and addresses of all class members are in

Genworth’s business records, and class members are readily and objectively identifiable.

       87.     This action is appropriate as a class action pursuant to Rule 23(b)(3) of the Federal

Rules of Civil Procedure because common questions of law and fact affecting the class

predominate over those questions affecting only individual members. Those common questions

include:

                                                33
Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 34 of 39 PageID# 135



               (a)        the construction and interpretation of the form insurance policies at issue in

       this litigation;

               (b)        whether GLAIC’s actions to increase the cost of insurance charges on

       certain UL policies violated the terms of those form policies;

               (c)        whether Plaintiffs and class members are entitled to receive damages as a

       result of the unlawful conduct by defendant alleged herein and the methodology for

       calculating those damages.

       88.     This action is also appropriate as a class action pursuant to Rule 23(b)(2) of the

Federal Rules of Civil Procedure because Genworth has refused to provide illustrations upon

request, so that final injunctive relief or corresponding declaratory relief is appropriate respecting

the class as a whole.

       89.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy for at least the following reasons:

               (a)        because of the complexity of issues involved in this action and the expense

       of litigating the claims, few, if any, class members could afford to seek legal redress

       individually for the wrongs that defendant committed against them, and absent class

       members have no substantial interest in individually controlling the prosecution of

       individual actions;

               (b)        when defendant’s liability has been adjudicated, claims of all class members

       can be determined by the Court;

               (c)        this action will cause an orderly and expeditious administration of the class

       claims and foster economies of time, effort and expense, and ensure uniformity of

       decisions;



                                                    34
Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 35 of 39 PageID# 136



                (d)    without a class action, many class members would continue to suffer injury,

       and defendant’s violations of law will continue without redress while defendant continues

       to reap and retain the substantial proceeds of its wrongful conduct; and

                (e)    this action does not present any undue difficulties that would impede its

       management by the Court as a class action.

                                  FIRST CLAIM FOR RELIEF

                                       Breach of Contract
                      (on behalf of Plaintiffs, and the COI Increase Class)

       90.      Plaintiffs reallege and incorporate all allegations of this complaint as if fully set

forth herein.

       91.      The Subject Policies are binding and enforceable contracts.

       92.      At all relevant times, Plaintiffs and other class members have paid monthly

premiums to GLAIC and have otherwise performed all their obligations under the Policies.

       93.      The 2019 COI rate increase and conduct by GLAIC that preceded it have materially

breached the policies in several respects, including but not limited to:

       (a)      not determining COI rates based on the factors enumerated in the contract that

Genworth claimed the increase was based on;

       (b)      imposing a massive increase in COI rates to recoup past losses;

       (c)      imposing non-uniform rate hikes on insureds;

       (d)      failing to provide an illustration upon request; and

       (f)      improperly breaching the covenant of good faith and fair dealing.

       94.      Plaintiffs have performed all obligations under the policies, except to the extent that

their obligations have been excused by GLAIC’s conduct as set forth herein.




                                                  35
Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 36 of 39 PageID# 137



          95.   As a direct and proximate cause of GLAIC’s material breaches of the policies,

Plaintiffs and class members have been—and will continue to be—damaged as alleged herein in

an amount to be proven at trial.

                               SECOND CLAIM FOR RELIEF

                    Injunctive Relief as to Refusal to Provide Illustrations
                       (on behalf of Plaintiffs and COI Increase Class)

   96. Plaintiffs reallege and incorporate all allegations of this complaint as if fully set forth

herein.

   97. Plaintiffs’ policy contracts state: “The Owner may ask for a projection of illustrative future

death benefits and policy values” and “If asked, the Company will provide a new projection of

values.”

   98. GLAIC has refused to provide illustrations for policies since March 2018, stating a

company-wide policy that: “Unfortunately, we will not be able to provide an in-force illustration

reflecting this adjustment.”

   99. GLAIC’s refusal to provide illustrations reflecting the COI adjustment is a breach of the

policy contract.

   100.         Plaintiffs therefore seek, on behalf of themselves and the COI Increase Class,

injunctive relief prohibiting GLAIC from denying illustrations to policyholders upon request.




                                                36
Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 37 of 39 PageID# 138



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs and the COI Increase Class pray for judgment as follows:

         1.      Declaring this action to be a class action properly maintained pursuant to Rule 23

 of the Federal Rules of Civil Procedure;

         2.      Awarding Plaintiffs and the damages class compensatory damages, restitution,

 disgorgement, reinstatement of lapsed and/or surrendered policies, and any other relief permitted

 by law or equity;

         3.      Awarding Plaintiffs and the damages class pre-judgment and post-judgment as

 well as costs, and all other relief set forth above;

         4.      Awarding Plaintiffs and the injunctive class injunctive or declaratory relief, as

 well as attorneys’ fees and costs; and

         5.      Awarding Plaintiffs and the classes such other relief as this Court may deem just

 and proper under the circumstances.

                                      DEMAND FOR JURY TRIAL

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs and the class

hereby demand a trial by jury as to all issues so triable.


Dated: July 17, 2020                           Respectfully submitted,


                                               /s/ Ellen D. Marcus
                                               Ellen D. Marcus (Virginia Bar No. 44314)
                                               Kathleen J.L. Holmes (Virginia Bar No. 35219)
                                               HOLMES COSTIN & MARCUS PLLC
                                               301 N. Fairfax Street, Suite 202
                                               Alexandria, VA 22314
                                               Tel: 703-260-6401
                                               Fax: 703-439-1873
                                               emarcus@hcmlawva.com
                                               kholmes@hcmlawva.com

                                                  37
Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 38 of 39 PageID# 139




                                  Steven G. Sklaver (pro hac vice)
                                  Lora J. Krsulich (pro hac vice)
                                  SUSMAN GODFREY L.L.P.
                                  1900 Avenue of the Stars, Suite 1400
                                  Los Angeles, CA 90067-6029
                                  Tel: 310-789-3100
                                  Fax: 310-789-3150
                                  ssklaver@susmangodfrey.com
                                  lkrsulich@susmangodfrey.com

                                  Seth Ard (pro hac vice)
                                  Ryan Kirkpatrick (pro hac vice)
                                  SUSMAN GODFREY L.L.P.
                                  1301 Avenue of the Americas, 32nd Floor
                                  New York, NY 10019
                                  Tel.: 212-336-8330
                                  Fax: 212-336-8340
                                  sard@susmangodfrey.com
                                  rkirkpatrick@susmangodfrey.com

                                  Jonathan J. Ross (pro hac vice)
                                  SUSMAN GODFREY LLP
                                  1000 Louisiana Street, Suite 5100
                                  Houston, TX 77002
                                  Tel: 713-653-7813
                                  Fax: 713-654-3399
                                  jross@susmangodfrey.com

                                  Interim Lead Class Counsel

                                  Francis J. Balint, Jr. (Virginia Bar No. 21909)
                                  Andrew S. Friedman (pro hac vice)
                                  BONNETT, FAIRBOURN, FRIEDMAN &
                                  BALINT, PC.
                                  2325 East Camelback Road, Suite 300
                                  Phoenix, Arizona 85016
                                  Tel: 602- 274-110
                                  Fax: 602-274-1199
                                  afriedman@bffb.com
                                  fbalint@bffb.com

                                  Attorneys for Plaintiff Daubenmier




                                    38
Case 3:20-cv-00240-DJN Document 26 Filed 07/17/20 Page 39 of 39 PageID# 140



                                  CERTIFICATE OF SERVICE

       I certify that on this 17th day of July, 2020, I electronically filed a copy of the foregoing

with the Clerk of Court using the CM/ECF system, which will send a notification of such filing

(NEF) to all counsel of record.



                                              /s/ Ellen D. Marcus
                                              Ellen D. Marcus




                                                 39
